Citation Nr: 1536897	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-19 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low grade urothelial carcinoma, claimed as claimed as kidney and bladder lesions, to include as due to herbicide exposure.

2.  Entitlement to service connection for psoriasis (a skin disability), to include as due to herbicide exposure.

3.  Entitlement to service connection for degenerative and bulging L5-S1 disc associated with a grade 1 anterolisthesis and bilateral nerve foramina stenosis identified at L5-S1 resulting in impingement of the bilateral existing nerve roots (a back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over this claim is now with the RO in St. Petersburg, Florida.

In February 2010, the Veteran testified at hearing before a local hearing officer.  A copy of the hearing transcript is associated with the claims file.

In June 2013, the Board remanded this matter for additional development, to include obtaining additional VA opinions.  


FINDINGS OF FACT

1.  The Veteran experienced neither a bladder/kidney condition or disease in service nor chronic symptoms of a bladder condition during service.
 
2.  Symptoms of a bladder/kidney condition, to include bladder cancer, have not been continuous since separation from service, and bladder cancer did not manifest to a compensable degree in the year following separation from service. 

3.  The Veteran's current psoriasis is of service origin.  

4.  The Veteran's degenerative and bulging L5 SI disc associated with a grade 1 anterolisthesis and bilateral nerve foramina stenosis identified at L5 S1 resulting in impingement of the bilateral existing nerve roots is of service origin.  


CONCLUSIONS OF LAW

1.  Urothelial carcinoma, claimed as claimed as kidney and bladder lesions, was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for psoriasis have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for degenerative disc L5-S1 associated with a grade I anterolisthesis, bilateral neural foraminal stenosis resulting in impingement of bilateral L5 nerve roots, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As it relates to the claims of service connection for psoriasis and degenerative and bulging L5-S1 disc associated with a grade 1 anterolisthesis and bilateral nerve foramina stenosis identified at L5-S1, resulting in impingement of the bilateral existing nerve roots, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on these claims, further assistance is not required to substantiate that element of the claims.

As it relates to the claim of service connection for low grade urothelial carcinoma, claimed as claimed as kidney and bladder lesions, to include as due to herbicide exposure, the RO, in an October 2008 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The October 2008 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All available treatment records, service, VA, private, and Social Security, have been obtained and associated with the record.  There has been no indiction that any records remain outstanding.   

In conjunction with his claim and in connection with the June 2013 Board remand, an opinion was obtained with regard to the Veteran's claimed kidney/bladder disorders in September 2013.  The results from this examination are sufficient in order to properly address the Veteran's claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination was adequate for rating purposes, because it was performed by a medical professional, was based on a thorough examination of the record, and provided sufficient opinions to properly address the current issue on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  He also appeared at a hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.



Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including malignant tumors and arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Further, with chronic disease shown as such in service, or within an applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When a chronic disease identity is established in service, or within an applicable presumptive period, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

VA regulations also provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

Certain diseases are deemed associated with herbicide exposure under current VA law.  These diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116 (West 2014); 38 C.F.R. § 3.309(e). 

VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii). 

The condition of urothelial carcinoma/bladder cancer is not among the list of presumptive diseases under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600 -08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010). 

Notwithstanding the foregoing, a veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  A statistical correlation between AO and a disease not on the presumptive list may not be the only basis for a positive nexus opinion, it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered.  Polovick, 23 Vet. App. at 53-54.

Pursuant to 38 U.S.C.A. § 1154(b) with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

38 U.S.C.A.§ 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bladder/Kidney Disability

The Veteran maintains that his current bladder/kidney difficulties, to include bladder cancer had their onset in service, to include as a result of exposure to herbicides/Agent Orange while in Vietnam.

The Board finds that the weight of the evidence demonstrates that any current bladder disorder, to include bladder cancer, did not have its onset in service or was manifest to a compensable degree within one year after service.  The service treatment records do not reflect treatment or diagnoses related to bladder/kidney cancer.  Post-service treatment records do not show bladder/kidney cancer within a year of the Veteran's discharge from service.  Treatment records do reflect that the Veteran was seen with persistent dysuria in August 1967.  The Veteran was given Tetracycline.  In September 1967, all symptoms were noted to have been resolved.  At the time of the Veteran's February 1968 service separation examination, normal findings were reported for the genitourinary system.  On his February 1968 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had frequent or painful urination; or kidney stones or blood in the urine.

After service, private treatment records associated with the claims folder reveal that the Veteran was diagnosed as having urothelial/bladder cancer in 2003. 

At his June 2010 hearing, the Veteran testified that the first time he was diagnosed with bladder cancer was in 2003.  

In conjunction with the June 2013 Board remand, a VA opinion as to the etiology of any current bladder disorder, to include bladder cancer, was obtained in September 2013.  The examiner indicated that the entire record was available and had been reviewed.  The examiner noted that the May 1966 pre-induction physical showed urinalysis  as "negative".  She noted that the Veteran stated that the condition was painful in service.  The Veteran reported that he did not complain at discharge of any urinary problems.  The examiner noted that a urinalysis performed in August 1967 revealed  6-8 RBC's and that an August 30, 1967 treatment record noted intermittent dysuria, persistent now, 4-5 RBCs, 1-2 WBCs, with a recommendation of 4 more days tetracycline.  The examiner then noted that a recheck of urinalysis on September 11, 1967, indicated urinalysis negative, problem resolved.  The examiner also observed that the February 1968 discharge physical revealed no urinary/bladder complaints. 

The examiner indicated that the Veteran stated that in 2006, 39 years post-discharge, he underwent private a urology examination and was referred for Hospital admission for cystoscopy (which is the gold standard for initial diagnosis and staging of bladder cancer).  The Veteran reported that he underwent excision of 2 tumors at that time.  The examiner noted that for many years the Veteran had  undergone invasive surgical surveillance and non-invasive urine-based testing. Since March 2012, The Veteran's urology care has been managed with the Orlando VA and fee basis services as needed. 

The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  She indicated that it was less likely than not that the resolved UTI (with accompanying dysuria and microscopic hematuria) in service was linked to bladder cancer.  She noted that statistically, the greater proportion of persons who were later diagnosed with bladder cancer, experienced gross hematuria and that per Up-to-date medical information, 2-5% persons who experienced microscopic hematuria were later diagnosed with bladder cancer.  She observed that a small percentage of individuals with microscopic hematuria, dysuria and treatment for UTI (like the Veteran) were later diagnosed with bladder cancer.  However, it was 39 years post service in 2006, that the Veteran sought attention for problematic hematuria.  She noted that it was her opinion that if the service incident was linked to bladder cancer, the Veteran's cancer would have progressed to invasion of muscle and metastasis at an earlier date.  Instead the bladder cancer was currently superficial and non-invasive per latest pathology.  The examiner also indicated that the bladder cancer was not linked to herbicide as bladder cancer was not a presumed Agent Orange diagnosis.

The service treatment records do not show a diagnosis of bladder cancer in service.   The service treatment records do not demonstrated that bladder cancer have its onset in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The Board finds that the Veteran did not experience chronic symptoms of bladder cancer in service.  While the Veteran was treated for dysuria in service, the symptoms resolved, with no further treatment being demonstrated in service, or for years following service.  The weight of the evidence does not demonstrate that there were continuous symptoms of bladder cancer or bladder difficulties after service separation.

In this case, the earliest evidence of a urothelial carcinoma was in 2003, more than 35 years after the Veteran's discharge from service, well beyond the one-year presumptive period after service for manifestation of a cancer as a chronic disease under 38 U.S.C.A. § 1101 and 38 C.F.R. §§ 3.307, 3.309. 

The weight of the evidence does not show that that the Veteran's urothelial carcinoma/bladder cancer, first documented after service beyond the one-year presumptive period pertaining to a chronic disease, is otherwise related to an injury, disease, or event in service.  38 C.F.R. § 3.303(d). 

The Veteran's central claim is that his urothelial carcinoma/bladder cancer is attributable to his exposure to herbicides during his period of service.  While the Veteran had service in Vietnam and his exposure to Agent Orange is presumed, urothelial carcinoma/bladder cancer is not a presumptive disease associated with exposure to Agent Orange.  The condition of urothelial carcinoma/bladder cancer is not among the list of presumptive diseases under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Consideration has been given to the Veteran's assertion that his urothelial carcinoma/bladder cancer was due to his active service, to include presumed herbicide exposure.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, i.e., the cause of urothelial carcinoma/bladder cancer, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Urothelial carcinoma/bladder cancer is not the type of condition that is readily amenable to lay diagnosis or probative comment regarding its etiology, as the evidence shows that biopsies and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Service connection may also be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide competent medical evidence or an opinion relating his urothelial carcinoma/bladder cancer to his period of service, to include by way of exposure to herbicides.  He has not provided either medical evidence or an opinion to support this proposition.  Moreover, the VA examiner has not related the Veteran's urothelial carcinoma/bladder cancer to his period of service, to include by way of exposure to herbicides.  The Board is placing greater probative weight on the VA examiner's opinion as it was based upon a thorough review of the record and provided detailed rationale to support the opinion, with no indication that the improper or faulty evidence was relied upon when rendering the opinion. 

As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Psoriasis

The Veteran maintains that his current psoriasis had its onset in service, to include as a result of exposure to Agent Orange in service.  He maintains that he was treated for rashes and skin problems in service following his exposure to AO while in Vietnam.  

In this case, psoriasis is not among the disabilities for which service connection may be presumed based on herbicide exposure.  38 C.F.R. § 3.309(e) (2015).  Therefore, service connection for the Veteran's psoriasis may not be presumed based on an association with herbicide exposure.

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, the Veteran is not precluded from establishing service connection for his condition with proof of actual direct causation.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  Therefore, the Board will also consider the Veteran's claim on a direct service connection basis.

The Veteran's service treatment records do not reveal any complaints or findings of skin problems during service.  At the time of the Veteran's February 1968 service separation examination, normal findings were reported for the skin.  On his February 1968 service separation report of medical history the Veteran checked the "no" box when asked if he had or had ever had any skin diseases.  

Post-service treatment records associated with the record did not demonstrate any findings of skin problems, including psoriasis, in the years immediately following service.  Treatment records demonstrate treatment for skin disorders beginning in 2006.  

At his June 2010 hearing, the Veteran testified that he had some skin related conditions while in service.  The Veteran stated that he had bulging eyeballs and a skin rash while in service.  He indicated that the medic stated it was nothing serious and that it might be due to hygiene or some field conditions.  He testified that he had had on and off conditions with psoriasis since that time.  He noted that his condition was severe and that he sometimes had it on his legs, face, and hairline.  

In conjunction with the Board June 2013 remand, an opinion was obtained as to the etiology of the Veteran's current skin disorder and its relationship, if any, to his period of service, to include exposure to herbicides in service, in September 2013.  

Following a review of the record, the examiner indicated that it was less likely than not that any current skin disability, including psoriasis, began during service or was otherwise etiologically linked to some incident or active duty to include herbicide exposure ( assuming the Veteran had skin rash in service and testimony of having doctor tell him he had a rash in the field).  The examiner noted that the Veteran had psoriasis and seborrheic dermatitis for which he was currently being treated.  The examiner stated that there was no conclusive data that stated that herbicide exposure caused either condition.  She noted that dermatitis was a common condition in the general population and that genetic predisposition played a role in development of psoriasis, and increased risk with smoking, making the etiology more likely genetic.

The Veteran's service personnel records reflect that he served in combat during his deployment to Vietnam.

As reflected in his testimony, the Veteran asserts that his current psoriasis began in service.  He testified that he initially noticed his skin problems in service, which came and went, but that the skin condition was subsequently diagnosed as psoriasis. 

As reflected in an September 2013 examination report, the Veteran has a current diagnosis of psoriasis.  While the service treatment records do not show that psoriasis was diagnosed or treated in service, such skin problems are consistent with the circumstances, conditions, and hardships of the Veteran's combat service in Vietnam.  See 38 U.S.C.A. § 1154(b).  Given the Veteran's testimony that he initially noticed his psoriasis in service, which came and went, and resolving reasonable doubt in his favor, the Board finds the Veteran's assertions that his skin problems, eventually diagnosed as psoriasis, began in service.  In this regard, while the Veteran might not be competent to diagnose psoriasis, he is competent to report that his current skin problems, diagnosed as psoriasis by medical professionals, are the same skin problems he began having in service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board notes the September 2013 opinion of the VA examiner that the Veteran's current psoriasis is not related to service.  However, this opinion was based on the examiner's determination that the Veteran's current psoriasis was most likely genetic in nature.  While the examiner indicated that the Veteran's claimed skin disorders were not related to Agent Orange exposure, the examiner did not address the Veteran's contention that his current skin disorders were persistent and had their onset in service, which is consistent with his inservice combat experiences.  Thus, the Board finds the September 2013 VA examiner's opinion to be of little probative value.

Given the above, the Board finds the evidence regarding whether the Veteran's psoriasis began in service to be at least in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that his current psoriasis began in service.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56 .


Low Back

The Veteran maintains that his current low back disorder had its onset in service.  He has reported that he sustained injuries to his back while in the reconnaissance infantry in Vietnam as an armored personnel carrier (APC) driver.  Specifically, he contends that on a few occasions, when the track of the jeep he was driving would jump off the socket, he would have to put the track back on, which required stretching the heavy link and placing his body in an awkward position.  He has indicated that these injuries caused him back pain which was treated with aspirin by a medic.  The Veteran's service personnel records, specifically the DD 214, show that he served as a light weapons infantryman and that he received the Combat Infantry Badge.  As such, as a combat veteran, the Board finds that the Veteran's assertions of back injuries in service are presumed.

The Veteran's service treatment records do not reveal any complaints or findings of low back problems during service.  At the time of the Veteran's February 1968 service separation examination, normal findings were reported for the spine and lower extremities.  On his February 1968 service separation report of medical history the Veteran checked the "no" box when asked if he had or had ever had any recurrent back pain. 

Post-service treatment records associated with the record did not demonstrate any findings of back problems in the years immediately following service.  Treatment records demonstrate treatment for back problems beginning in 2007.  

At his June 2010 hearing, the Veteran testified as to the circumstances surrounding his back injuries and treatment received as a result of the back injuries.  

In conjunction with the June 2013 remand, an opinion as to the etiology of any current back disorder was obtained in September 2013.  The examiner opined that it was less likely than not that any disability of the back, to include degenerative disc L5-S1 associated with a grade I anterolisthesis, bilateral neural foraminal stenosis resulting in impingement of bilateral L5 nerve roots began during service or was otherwise etiologically linked to some incident of active duty (in context of veteran's lay term of having back pain in service and since service).

In support of her opinion, the examiner indicated that degenerative disc disease was usually asymptomatic.  She reported that eighty-eight percent of individuals older than 55 years old had radiologic degenerative changes.  (Essentials of Orthopedics, Miller, Har, Macknight, 2010).  She indicated that it would be extremely difficult to state that any injury from 1966-1968 would result in the Veteran's current condition and was more likely related to aging process and other activities the Veteran may have participated in after his service.

As noted above, the Veteran's service personnel records reflect that he served in combat during his deployment to Vietnam and that he is in receipt of the Combat Infantry Badge.

As reflected in his testimony, the Veteran asserts that his current back problems began in service.  He testified that he initially noticed his back problems in service following the performance of duties consistent with his military occupational specialty.  

As reflected in an September 2013 examination report, the Veteran has a current diagnosis of degenerated L5-S1 intervertebral disc associated with a grade I anterolisthesis and bilateral neural foraminal stenosis identified at L5-S1, resulting in impingement of bilateral L5 nerve roots.  

While the service treatment records do not show that a low back disorder was diagnosed or treated in service, such back problems are consistent with the circumstances, conditions, and hardships of the Veteran's combat service in Vietnam.  See 38 U.S.C.A. § 1154(b).  Given the Veteran's testimony of his onset of back problems in service, which are consistent with his military occupational specialty, and resolving reasonable doubt in his favor, the Board finds the Veteran's assertions that his back problems, eventually diagnosed as degenerated L5-S1 intervertebral disc associated with a grade I anterolisthesis and bilateral neural foraminal stenosis identified at L5-S1, resulting in impingement of bilateral L5 nerve roots, began in service.  In this regard, while the Veteran might not be competent to diagnose his current back disorders, he is competent to report that his current back problems, diagnosed as degenerated L5-S1 intervertebral disc associated with a grade I anterolisthesis and bilateral neural foraminal stenosis identified at L5-S1, resulting in impingement of bilateral L5 nerve roots by professionals, are the same back problems he began having in service.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board notes the September 2013 opinion of the VA examiner that the Veteran's current back disorders are not related to service.  However, this opinion was based on the examiner's determination that the Veteran's current back disorder was most likely related to the aging process.  While the examiner indicated that the Veteran's claimed back disorders were not related to service, the examiner did not address the Veteran's contentions of multiple injuries sustained in service, which is consistent with his inservice combat experiences and the military occupational specialty held by the Veteran.  Thus, the Board finds the September 2013 VA examiner's opinion to be of little probative value.

Given the above, the Board finds the evidence regarding whether the Veteran's degenerated L5-S1 intervertebral disc associated with a grade I anterolisthesis and bilateral neural foraminal stenosis identified at L5-S1, resulting in impingement of bilateral L5 nerve roots began in service to be at least in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that his current degenerated L5-S1 intervertebral disc associated with a grade I anterolisthesis and bilateral neural foraminal stenosis identified at L5-S1, resulting in impingement of bilateral L5 nerve roots began in service.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56 .


ORDER

Service connection for low grade urothelial carcinoma, claimed as claimed as kidney and bladder lesions (a bladder disability), to include as due to herbicide exposure, is denied. 

Service connection for degenerative and bulging L5-S1 disc associated with a grade 1 anterolisthesis and bilateral nerve foramina stenosis identified at L5-S1 resulting in impingement of the bilateral existing nerve roots, is granted.  

Service connection for psoriasis is granted.  



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


